Citation Nr: 1822529	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-06 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, claimed as bilateral clawing of the feet, to include as due to service-connected residuals of a right leg schwannoma.

2.  Entitlement to an increased rating for urethral stricture, in excess of 10 percent prior to April 20, 2017, and in excess of 40 percent as of April 20, 2017.

3.  Entitlement to a rating in excess of 0 percent for residuals of a schwannoma of the right leg.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active duty service from May 1974 to May 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO.  A transcript of that hearing is of record.

The issues of service connection for a bilateral foot disability and an increased rating for residuals of a right leg schwannoma are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  For the increased rating period prior to November 16, 2015, the Veteran's urethral stricture was manifested by symptomatology more nearly approximating urinary frequency with awakening to void twice per night; for the same period, the Veteran's urethral stricture was not manifested by symptomatology more nearly approximating urinary frequency with daytime voiding intervals between one and two hours, or awakening to void three to four times per night; urinary leakage requiring the wearing of absorbent materials which must be changed less than two times per day; or urinary retention requiring intermittent or continuous catheterization.

2.  For the increased rating period from November 16, 2015, to April 19, 2017, the Veteran's urethral stricture was manifested by symptomatology more nearly approximating urinary frequency with awakening to void three times per night; for the same period, the Veteran's urethral stricture was not manifested by symptomatology more nearly approximating urinary frequency with daytime voiding intervals of less than one hour, or awakening to void five or more times per night; urinary leakage requiring the wearing of absorbent materials which must be changed two to four times per day; or urinary retention requiring intermittent or continuous catheterization.

3.  For the increased rating period as of April 20, 2017, the Veteran's urethral stricture was manifested by symptomatology more nearly approximating urinary leakage requiring the wearing of absorbent materials which must be changed two to four times per day; for the same period, the Veteran's urethral stricture was not manifested by symptomatology more nearly approximating urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.


CONCLUSIONS OF LAW

1.  For the increased rating period prior to November 16, 2015, the criteria for a rating in excess of 10 percent for urethral stricture were not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Code 7518 (2017).

2.  For the increased rating period from November 16, 2015, to April 19, 2017, the criteria for an increased rating of 20 percent, but not greater, for urethral stricture were met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Code 7518 (2017).

3.  For the increased rating period as of April 20, 2017, the criteria for an increased rating greater than 40 percent for urethral stricture have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Code 7518 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim or if there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided the Veteran with adequate notice in a May 2010 letter.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of the issue, which occurred in the November 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  VA has obtained VA medical examination reports, which provides probative evidence regarding the severity of the Veteran's urethral stricture disability.  

In a February 2017 remand, the Board requested that treatment records be obtained and the Veteran be scheduled for a VA medical examination.  The Board finds substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when assigning ratings.  38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's disability is rated under the rating criteria for stricture of the urethra.  The disability is to be rated as a voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7518 (2017). 

Voiding dysfunction is rated based on urine leakage, urinary frequency, or obstructed voiding.  For voiding dysfunction, a 20 percent rating is assigned for leakage requiring the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is assigned for leakage requiring the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is assigned for the use of an appliance or for wearing absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115a (2017).

For urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a (2017).

For obstructed voiding, a 0 percent rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post- void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2017).

A January 2013 VA medical examination report shows that the Veteran reported that his urination had been worsening, but was unable to provide any details.  The Veteran denied undergoing any treatment or using any medications.  The Veteran refused to undergo a physical examination.  The Veteran reported experiencing a minimal leakage at the initiation of voiding that did not require the usage of any absorbent materials.  The Veteran stated that his urinary disability symptomatology caused him to awaken to void twice per night.  The Veteran did not report any increased urinary frequency during the daytime.  The Veteran stated that he experienced a slow or weak stream that was not markedly decreased.  The examiner indicated that the Veteran did not have symptoms of voiding obstruction, to include urinary retention requiring intermittent or continuous catheterization. 

At a November 16, 2015, Board hearing, the Veteran reported awakening to urinate three times per night.  The Veteran indicated that he sometimes needed to urinate more than once per hour during daytime, but, when asked how many times per day he urinated, he indicated that he urinated more than six times per day.  The Veteran indicated that he did not have any difficulty with work due to his disability because his supervisor had never mentioned anything about it.  The Veteran stated that he wrapped himself in tissues to guard against leakage and changed the tissues regularly.  

In an April 20, 2017, VA medical examination report, the Veteran reported experiencing difficulty with urinary leakage.  The Veteran indicated that he was now using absorbent material that required changing two to four times per day to guard against leakage.  The Veteran indicated that his urinary frequency resulted in a daytime voiding interval between one and two hours, and did not report any nighttime voiding.  The Veteran denied experiencing any symptoms of obstructed voiding.  The examiner indicated that the Veteran's disability would disrupt his daily work routine due to frequent urination.  

For the increased rating period prior to November 16, 2015, the Board finds that the Veteran's urethral stricture disability was not manifested by symptomatology more nearly approximating that required for an increased rating in excess of 10 percent under Diagnostic Code 7518.  The evidence for that period indicates that the Veteran's disability was manifested by symptomatology more nearly approximating urinary frequency with awakening to void twice per night, consistent with the criteria for a 10 percent rating based on urinary frequency.  For that period, the disability was not manifested by symptomatology more nearly approximating urinary frequency with daytime voiding intervals between one and two hours, or awakening to void three to four times per night, as required for a 20 percent rating based on urinary frequency; urinary leakage requiring the wearing of absorbent materials that must be changed less than two times per day, as required for a 20 percent rating based on urinary leakage; or urinary retention requiring intermittent or continuous catheterization, as required for a 30 percent rating based on obstructed voiding.  38 C.F.R. §§ 4.115a, 4.115b (2017).  

For the increased rating period from November 16, 2015, to April 19, 2017, the Board finds that the Veteran's urethral stricture disability was manifested by symptomatology more nearly approximating that required for an increased rating of 20 percent, but not greater, under Diagnostic Code 7518.  At the November 2015 Travel Board hearing, the Veteran testified that his urethral stricture disability caused him to awaken and urinate three times per night.  That symptomatology more nearly approximates the criteria for a 20 percent rating based on urinary frequency, specifically urinary frequency requiring awakening to void three to four times per night.  38 C.F.R. §§ 4.115a, 4.115b (2017).

For the increased rating period from November 16, 2015, to April 19, 2017, the Veteran's urethral stricture disability was not manifested by symptomatology more nearly approximating that required for a higher rating under the applicable Diagnostic Code.  At the hearing, the Veteran testified that he sometimes had to use the restroom more than once per hour at work.  However, when asked how many times a day he had to urinate, the Veteran stated that he urinated more than six times a day.  The Board notes that an individual who had to urinate more than once per hour during the daytime would probably do so at least 15 times per day, far greater than the number suggested by the Veteran.  Additionally, the Veteran stated that he had to urinate only three times per night.  Therefore, for the applicable period, the urethral stricture disability was not manifested by symptomatology more nearly approximating urinary frequency with daytime voiding intervals of less than one hour, or awakening to void five or more times per night, as required for a 40 percent rating based on urinary frequency.  

At the hearing, when asked if he used absorbent materials, the Veteran stated that he wrapped himself in tissues.  The Veteran was vague about the nature of the tissues and how often he replaced them.  Therefore, the Veteran's urethral stricture disability was not manifested by urinary leakage requiring the wearing of absorbent materials that must be changed two to four times per day, as required for a 40 percent rating based on urinary leakage.   

For the applicable period, the record contains no notation or report of urinary obstruction, to include urinary retention requiring intermittent or continuous catheterization required for a next higher 30 percent rating.  38 C.F.R. §§ 4.115a, 4.115b (2017).  

For the increased rating period as of April 20, 2017, the Veteran's urethral stricture disability was manifested by symptomatology more nearly approximating urinary leakage requiring the wearing of absorbent materials that must be changed two to four times per day, as required for a 40 percent rating under Diagnostic Code 7518.  In the April 2017 VA medical examination report, the Veteran specifically stated that he wore absorbent materials that he changed two to four times per day due to the service-connected disability.  For the period as of April 20, 2017, the Veteran's urethral stricture disability was not manifested by symptomatology more nearly approximating urinary leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day, as required for a next higher 60 percent rating under Diagnostic Code 7518.  Of note, Diagnostic Code 7518 does not allow for any ratings higher than 40 percent for any symptom other than urinary leakage.  38 C.F.R. §§ 4.115a, 4.115b (2017).  

For the increased rating period prior to November 16, 2015, the criteria for an increased rating in excess of 10 percent for urethral stricture have not been met.  For the increased rating period from November 16, 2015, to April 13, 2017, the criteria for an increased rating of 20 percent, but not greater, for urethral stricture have been met.  For the increased rating period as of April 20, 2017, the criteria for a rating greater than 40 percent for urethral stricture have not been met.  The Board finds that the preponderance of the evidence is against any claim for an even higher rating than those assigned and any claim for such a rating must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's urethral stricture disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the evidence in this case does not show an exceptional disability picture such that the available schedular ratings for the service-connected urethral stricture disability are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms, to include urinary frequency and leakage, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  38 C.F.R. § 3.321(b) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).  

During the increased rating period, the Veteran's disability has been manifested by symptomatology more nearly approximating instances of urinary frequency and urinary leakage.  Notably, those signs and symptoms, and their resulting impairment, are the symptoms and effects of a psychiatric disability contemplated by the rating schedule.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518 (2017).  Accordingly, the rating criteria contemplate the Veteran's service-connected urinary stricture disability symptoms. 

In the absence of evidence that the rating criteria are inadequate to rate the Veteran's urinary stricture disability, the Board finds referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

For the increased rating period prior to November 16, 2015, entitlement to an increased rating in excess of 10 percent for urethral stricture is denied.  

For the increased rating period from November 16, 2015, to April 19, 2017, entitlement to an increased rating of 20 percent, but not greater, for urethral stricture is granted.  

For the increased rating period as of April 20, 2017, entitlement to an increased rating in excess of 40 percent is denied.  



REMAND

The Veteran claims that he experiences a bilateral foot disability, claimed as bilateral clawing of the toes, that was either caused or aggravated by service-connected residuals of a right leg schwannoma.  The Veteran further claims that the schwannoma results in decreased muscle mass and right foot drop.  

In February 2017, the Board remanded the claim for service connection for a bilateral foot disability to scheduling a VA examination to determine the etiology of the disability.  In the remand instructions, the Board specifically requested that an examiner perform an examination, review the record, and provide opinions as to whether the service-connected residuals of a right leg schwannoma either caused or aggravated the claimed bilateral foot disability.  

In an April 2017 VA medical examination report, a VA examiner diagnosed hammertoes and stated that a right leg schwannoma would not cause hammertoes.  However, the examiner did not state whether the diagnosed disability was permanently aggravated beyond the normal progression by the service-connected residuals of a schwannoma.

Therefore, a remand is necessary to schedule an additional examination to determine the etiology of the Veteran's claimed bilateral foot disability.  As the current severity of the Veteran's residuals of a schwannoma might be determinative in deciding the etiology of a claimed secondary disability, as part of the examination to be scheduled as a result of this remand, the examiner should also offer findings regarding the current severity of the service-connected residuals of a right leg schwannoma.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with a medical doctor who has not previously examined the Veteran to determine the etiology of the claimed bilateral foot disability and the severity of service-connected residuals of a right leg schwannoma.  The examiner must review the claims file, and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests or studies necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, in-service injury, and continuity of symptomatology since service, including the November 2015 hearing testimony of the Veteran.  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  After an examination, the examiner should specifically state whether there is any loss of joint, muscle, or leg function as a result of the service-connected residuals of a schwannoma.  The examiner should provide the following medical opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that any diagnosed foot disability, to include bilateral clawing of the toes or hammertoes, was incurred in service or is otherwise related to service?

(b) Is it at least as likely as not (50 percent probability or greater) that any diagnosed foot disability, to include bilateral clawing of the toes or hammertoes, was caused by service-connected residuals of a right leg schwannoma?

(c) Is it at least as likely as not (50 percent probability or greater) that any diagnosed foot disability, to include bilateral clawing of the toes or hammertoes, has been aggravated (permanently worsened beyond the normal progress of the disorder) by service-connected residuals of a right leg schwannoma?

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


